COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ronny Puga and Rickey Puga v. Barbara Salesi

Appellate case number:   01-14-00724-CV

Trial court case number: 2011-28575

Trial court:             133rd District Court of Harris County

       Appellant’s Unopposed Motion to Extend Deadline for Mediation filed on December 3,
2014 is GRANTED. The deadline for the parties to complete mediation is January 15, 2015.
       It is so ORDERED.

Judge’s signature: ___/s/_Harvey Brown
                   X Acting individually


Date: December 4 ,2014